                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

PATRICK THOMAS, #07437-025                                                          PETITIONER

V.                                                 CIVIL ACTION NO. 3:17-CV-462-DPJ-FKB

WARDEN MARCUS MARTIN                                                              RESPONDENT

                                             ORDER

       This action pursuant to 28 U.S.C. § 2241 is before the Court on the Report and

Recommendation [13] of Magistrate Judge F. Keith Ball. Petitioner Patrick Thomas, a federal

prisoner, asserts that his sentence was improperly enhanced under the sentencing guidelines.

Judge Ball recommended dismissing the petition, noting that the proper vehicle for challenging a

federal conviction or sentence is a motion under 28 U.S.C. § 2255 and that Thomas’s claim does

not fall within the savings clause. R&R [13] at 1–2. Petitioner did not file an Objection, and the

time do so has passed.1

       The undersigned agrees with the findings of Judge Ball. The unopposed Report and

Recommendation [13] is adopted as the opinion of the Court. This action is dismissed.

       A separate judgment will be entered in accordance with Federal Rule of Civil Procedure

58.

       SO ORDERED AND ADJUDGED this the 6th day of April, 2020.

                                             s/ Daniel P. Jordan III
                                             CHIEF UNITED STATES DISTRICT JUDGE




1
 Judge Ball mailed copies of the R&R to Thomas at the address on the docket (Yazoo City, MS)
and the address reflected on the Bureau of Prisons’ website (Beaumont, TX). The copy sent to
Beaumont, Texas, was returned as undeliverable [14].
